Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about June 1, 1990, which, inter alia, denied Metro Management & Development, Inc.’s motion for a change of venue pursuant to CPLR 510 (3), unanimously affirmed, with costs.
We find the IAS court properly exercised its discretion in denying defendant Metro’s motion to change venue as it is clear from the record that Metro has not adequately set forth the names and addresses of witnesses who would be inconvenienced by a change of venue, as well as their expected testimony, and how they would be inconvenienced by having to testify in Bronx County as opposed to Nassau County (see, Firoozan v Key Food Supermarket, 151 AD2d 334). Nor was it an abuse of discretion to deny the motion unconditionally, without granting leave to renew. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.